—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 29, 1990, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
There is substantial evidence in the record to support the *951finding by the Unemployment Insurance Appeal Board that claimant lost his job because he had been making harassing telephone calls to his supervisor and that his actions constituted misconduct sufficient to warrant the denial of his application for unemployment insurance benefits (see, Matter of Levick [Ross], 53 AD2d 950, appeal dismissed, 42 NY2d 909, lv denied 42 NY2d 811; Matter of Martin [Catherwood] 33 AD2d 815). To the extent that claimant’s version of the facts differed from the employer’s version, this presented only a question of fact which was within the exclusive province of the Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged— Roberts], 113 AD2d 997). Additionally, there is also substantial evidence to support the Board’s finding that claimant made willful false statements in order to obtain benefits (see, Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806).
Mahoney, P. J., Casey, Weiss, Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.